Appellant was prosecuted and convicted of the offense of pursuing the occupation of selling intoxicating liquors in prohibition territory, and his punishment assessed at two years confinement in the penitentiary.
The appellant after conviction attempted to appeal his case by filing an appeal bond. The bond copied in the record is not drawn in accordance with the law. It does not recite that appellant has been convicted of any offense, does not disclose the punishment assessed, and does not bind the appellant "to abide the judgment of this court" in this case. Neither has it been approved by the judge trying the case, and in no sense is it in compliance with articles 903 and 904 of the Code of Criminal Procedure. For these reasons the cause must be dismissed.
Dismissed.
                          ON REHEARING.                        December 4, 1912.